Opinion filed June 21, 2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00341-CR
                                                    __________
 
                                 JONEE
MEG MILLER, Appellant
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 32nd District Court
                                                            Nolan
County, Texas
                                                      Trial
Court Cause No. 10999
 

                                                                              
M
E M O R A N D U M    O P I N I O N
Jonee
Meg Miller pleaded guilty in July 2010 to possession of a controlled
substance.  The trial court deferred a finding of guilt, placed her on deferred
adjudication community super-vision for a term of three years, and assessed a
$1,500 fine.  In May 2011, the State filed a motion to proceed with an
adjudication of guilt, alleging multiple violations of the terms and conditions
of community supervision. The trial court heard the motion to proceed on November 21,
2011.  Appellant pleaded “true” to several of the alleged violations.  Upon
receiving evidence, the trial court found approximately ten alleged violations to
be true, adjudicated appellant guilty of the charged offense, and assessed her
punishment at confinement in the State Jail Division of the Texas Department of
Criminal Justice for a term of twenty months and a fine of $1,500.  We dismiss
the appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the brief
and advised appellant of her right to review the record and file a response to
counsel’s brief.  A response has not been filed.[1] 
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
            Following
the procedures outlined in Anders and Schulman, we have
independently re-viewed the record, and we agree that the appeal is without
merit and should be dismissed.  Schulman, 252 S.W.3d at 409.  In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of
guilt.  See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
We note that counsel has the responsibility to advise appellant that she may file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court.  Tex.
R. App. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down,
send his client a copy of the opinion and judgment, along with notification of
the defendant’s right to file a pro se petition for discretionary review
under Rule 68.”).  Likewise, this court advises appellant that she may file a
petition for discretionary review pursuant to Tex.
R. App. P. 68.
 The
motion to withdraw is granted, and the appeal is dismissed.  
 
                                                                                                            PER
CURIAM
June 21, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.
 




                [1]By letter, this court granted appellant thirty days in
which to exercise her right to file a response to counsel’s brief.